PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,078,413
Issue Date: 13 Dec 2011
Application No. 12/432,677
Filing or 371(c) Date: 29 Apr 2009
Attorney Docket No. 1237.009



:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the second renewed petition pursuant to 37 C.F.R. § 1.378(b) filed on November 24, 2020, to accept the unintentionally delayed payment of two maintenance fees for the above-identified patent.

The second renewed petition pursuant to 37 C.F.R. § 1.378(b) is DISMISSED.

The application from which this patent issued matured into U.S. patent number 8,078,413 on December 13, 2011.  The grace period for paying the 3½-year maintenance fee provided in 37 C.F.R. 
§ 1.362(e) expired at midnight on December 13, 2015 with no payment received.  Accordingly, the patent expired on December 13, 2015 at midnight.  

A grantable petition pursuant to 37 C.F.R. § 1.378(b) must be accompanied by:

The required maintenance fee set forth in § 1.20(e) 
through (g);
	(2)  The petition fee as set forth in § 1.17(m); and,
	(3)  A statement that the delay in payment of the 
	     maintenance fee was unintentional. The Director may 
		require additional information where there is a 
		question whether the delay was unintentional.

An original petition pursuant to 37 C.F.R. § 1.378(b) was filed on December 13, 2019 along with one of the two required petition 

The original petition pursuant to 37 C.F.R. § 1.378(b) was dismissed via the mailing of a decision on July 7, 2020 which set forth, in pertinent part:

Regarding 37 C.F.R. § 1.378(b)(2), the petition fee that is associated with the petition to accept the 3½-year maintenance fee has been received, but the petition fee that is associated with the petition to accept the 7½-year maintenance fee has not.  Petitioner will need to explain why this petition fee was not included with the petition, and is reminded it is the entire period of delay that will need to be shown to have been unintentional (emphasis included).

A renewed petition pursuant to 37 C.F.R. § 1.378(b) was filed on September 8, 2020, where Petitioner included a statement of facts regarding the extended period of delay, but not the required petition fee.  The renewed petition pursuant to 37 C.F.R. § 1.378(b) was dismissed via the mailing of a decision on October 21, 2020 which set forth, in pertinent part:

On second renewed petition, Petitioner must both provide the required petition fee and explain why it was not provided with the renewed petition.  Petitioner is reminded it is the entire period of delay that will need to be shown to have been unintentional (emphasis included).

With this second renewed petition, Petitioner has submitted the required petition fee, but has not addressed why the petition fee was not included with the renewed petition.  

To date, requirements (1) and (2) have been satisfied, and requirement (3) remains unsatisfied.  

There are two areas where the record does not currently support a finding that the delay in payment of the maintenance fee was unintentional.

First, as set forth above, the fee that is associated with the filing of the petition to accept the 3½-year maintenance fee was included with the original petition filed on December 13, 2019, but the fee that is associated with the filing of the petition to accept the 7½-year maintenance fee was not.  The decision mailed on July 7, 2020 indicated this fee was due.  In response, Petitioner filed a renewed petition on September 8, 2020, explained he had not been aware this fee was due, but did not include the fee.  Petitioner must explain why the fee was not included with the submission of September 8, 2020.  

but did not include an explanation as to why the petition fee was not included with the September 8, 2020 renewed petition.  Petitioner must explain why the fee was not included.

This is not the first time this requirement has been communicated to Petitioner.  Petitioner is reminded it is the entire period of delay which must be shown to have been unintentional, and the continued failure to address this matter calls into question whether this delay is unintentional.

Any continued failure to address this issue could be interpreted to constitute intentional delay.  

Second, the period of delay regarding the submission of the 3½-year maintenance fee and the 7½-year maintenance fee has not been adequately supported.  Petitioner has asserted the Applicant hired a maintenance fee monitoring and renewal service to monitor and pay the maintenance fees that are associated with this patent, and then invoice the Applicant after each payment had been made.  Petitioner must identify when the Applicant first contracted with this company to monitor and pay the maintenance fees that are associated with this patent.

Petitioner has further asserted the maintenance fee monitoring and renewal service failed to enter this patent into their records, and therefore this payment was never monitored.  How did this failure occur?  What was the precise error that resulted in the failure of the maintenance fee monitoring and renewal service to enter this patent into their records?

How to respond to this decision

The following points must be addressed on third renewed petition:

The decision mailed on July 7, 2020 notified Petitioner that the petition fee that is associated with the 7½-year maintenance fee was required.  Why was this fee not included with the renewed petition filed on September 8, 2020?

When did the Applicant retain the maintenance fee monitoring and renewal service company?
What is the precise reason the maintenance fee monitoring and renewal service company failed to enter this patent into its records?

Any request for reconsideration of this decision must be filed within TWO MONTHS of the mailing date of this decision.    Extensions of time under 37 C.F.R. § 1.136(a) are NOT permitted.  

The reply should include a cover letter entitled “Third Renewed Petition pursuant to 37 C.F.R. § 1.378(b)”.  This is not a final agency action within the meaning of 5 U.S.C § 704.  

The third renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail1, hand-delivery2, or facsimile3.  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.4

The general phone number for the Office of Petitions which should be used for status requests is (571) 272-3282.  Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.  Inquiries pertaining to the submission of maintenance fees should be directed to the Maintenance Fee branch at 571-272-6500.

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents/apply.